DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to the amendment filed on 02/06/2020.  As directed by the amendment: claims 1-3, 5-7, 10-15, 17, 18, 20-22, 24, 27 and 28 have been amended and claims and 4, 8, 9, 16, 19, 23, 25, 26 and 29 have been cancelled. Thus, claims 1-3, 5-7, 10-15, 17, 18, 20-22, 24, 27 and 28 are presently pending in this application, and examined in the current Office Action.

Claim Objections
Claim 12 is objected to because of the following informalities: line 3 states “a short connecting element from among the plurality of long connecting elements” (emphasis added); Examiner believes the word “long” (emphasized above) was accidentally used instead of the word “short”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7 and 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 6, which sets forth the limitation “a tubular support structure”, on lines 2-3, is this limitation the same as the “tubular support structure” first introduced on line 2 of independent claim 1 (from which claim 6 depends); if so, it is suggested the word “a”, in the above mentioned limitation, be deleted and replaced with the word “the”, in order to keep terminology consistent throughout the claims.  
Regarding claim 7, which sets forth the parameter(s) of short connecting elements connecting adjacent ringlets, and “optionally” each of the short connecting elements connects in-line peaks, however this parameter(s) is/are found to be indefinite since it is not clear what exact structure is needed to meet the bounds of the claim.  Specifically, due to the term “optionally” it is not clear if the limitation of the short connecting elements connect in-line peaks needs to be met or not in order to read on the claim; and thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention/claim.  
Regarding claims 13 and 14, which set forth the limitation “a tubular support frame”, on line 4 of claim 13 and lines 3-4 of claim 14, is this limitation the same as the “tubular support structure” set forth on line 2 of independent claim 1 (from which both claims 13 and 14 depend); if so, it is suggested the above mentioned limitation be amended to state “the tubular support structure”, in order to keep terminology consistent throughout the claims.  If the above mentioned limitation is a different structure than the tubular support structure set forth in claim 1, then the above mentioned limitation is found to be confusing since it is not clear how it actually relates to the final structure of the claimed medical device.
optionally a drug-eluting biocompatible material” (emphasis added); however this parameter is found to be indefinite since it is not clear what exact structure would be needed to meet the bounds of the claim.  Specifically, due to the term “optionally” it is not clear if a device with only a biocompatible material would meet the claim, or if a drug-eluting biocompatible material would be needed; and thus, one having ordinary skill in the art would not reasonable be apprised of the scope of the invention/claim.  

Examiner’s Notes
It is to be noted that in device/apparatus claims, such as the currently pending claims, only the claimed structure of the final device bears patentable weight, and method of manufacturing limitations and/or intended use/functional language is/are considered to the extent that it/they further define(s) the claimed structure of the final device. 
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 7, 10, 11, 15, 17, 18, 24, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mangiardi (US Patent No. 9,375,810), as disclosed in the IDS dated 02/05/2020.
Regarding claims 1 and 5, Mangiardi discloses a medical device (100), illustrated in Figures 1-3, comprising a tubular support structure (20) comprising a plurality of ringlets (10) arranged sequentially along a common longitudinal axis thereof, wherein each of the plurality of ringlets (10) is formed of a plurality of crowns () connected along a circumferential direction, each crown being formed by two straight struts (1) arranged in V-shaped configuration (Column 16, Lines -53-55); and a plurality of long connecting elements (6) to connect the plurality of ringlets (10), wherein at least one of the plurality of long connecting elements (6) connects adjacent ringlets (10), wherein consecutive long connecting elements (6) connecting adjacent ringlets (10) are to form a mirror-reflection of each other about a radial plane of reflection, wherein at least one of the plurality of long connecting elements (6) is formed of two long sections (11 & 12) and a short section (7) to form a Z-shaped configuration, wherein the long sections (11 & 12) are parallel and the short section (7) forms an obtuse angle with the long sections, wherein the obtuse angle is between 91º and 160º, illustrated in Figures 2 and 3 (Column 4, Lines 44-53; Column 5, Lines 33-44; Column 11, Lines 26-32 & Column 17, Lines 44-48).
Regarding claims 2 and 3, Mangiardi discloses the medical device of claim 1, wherein each of the plurality of long connecting elements (6) connects valleys of adjacent ringlets (10) at an offset therebetween, illustrated in Figures 2 and 3.
Regarding claim 7, Mangiardi discloses the medical device of claim 1, further comprising a plurality of short connecting elements (5) to connect the adjacent ringlets (10), wherein each of the plurality of short connecting elements (5) connects peaks of adjacent ringlets (10), illustrated in Figure 2.
Regarding claim 10, Mangiardi discloses the medical device of claim 7, wherein the adjacent ringlets (10) are connected through one of the plurality of short connecting elements (5) or one of the plurality of long connecting elements (6), illustrated in Figure 2.
Regarding claim 11, Mangiardi discloses the medical device of claim 10, wherein the plurality of ringlets (10) is alternately connected by the plurality of short connecting elements (5) and the plurality of long connecting elements (6), illustrated in Figure 2.
Regarding claim 15, Mangiardi discloses the medical device of claim 1, comprising a coating of a biocompatible material, optionally a drug-eluting biocompatible material (Column 12, Lines 20-21 & Column 15, Lines 60-63).
Regarding claim 17, Mangiardi discloses the medical device of claim 1, wherein the tubular support structure is made of a biocompatible material made of a metal and/or an alloy (Column 16, Lines 42-43).
Regarding claim 18, Mangiardi discloses the medical device of claim 1, wherein the tubular support structure (20) has a closed cell, open cell or hybrid configuration, illustrated in Figures 1-3.
Regarding claim 24, Mangiardi discloses the medical device of claim 1, wherein the tubular support structure is achieved from a hollow cylindrical tube using laser fabrication (Column 16, Lines 34 & 36-39).
Regarding claim 27, Mangiardi discloses the medical device of claim 1, and though it is not specifically disclosed that the medical device is fabricated by 3D-printing/additive manufacturing, Applicant is reminded that though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, and that patentability of a product/device does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113). Thus, as long as the prior art meets the structural requirements and is capable of performing the functions, the prior art meets the limitations.  In the instant case, the medical device of Mangiardi meets all the structural limitations set forth in the claim and is capable of performing the intended function of being a medical device/stent for deployment in a lumen.
Regarding claim 28, Mangiardi discloses the medical device of claim 1, wherein the medical device/stent is used in treating abnormalities related to an artery/conduit in animal/human body (Column 8, Lines 30-34).

Claims 1, 5, 17, 18, 20, 21, 24, 27 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolinsky et al. (US PG Pub. 2003/0149469), as disclosed in the IDS dated 02/05/2020, hereinafter Wolinsky.
Regarding claim 1, Wolinsky discloses a medical device (3), illustrated in Figures 1, 3 and 5, comprising a tubular support structure comprising a plurality of ringlets (20a-20c) arranged sequentially along a common longitudinal axis thereof, wherein each of the plurality of ringlets (20a-20c) is formed of a plurality of crowns (22, 23) connected along a circumferential direction, each crown being formed by two straight struts (27) arranged in V-shaped 
Regarding claim 5, Wolinsky discloses the medical device of claim 1, wherein the obtuse angle is between 91º and 160º, illustrated in Figures 3 and 5.
Regarding claim 17, Wolinsky discloses the medical device of claim 1, wherein the tubular support structure is made of a biocompatible material made of a metal ([0022], 5th to Last line).
Regarding claim 18, Wolinsky discloses the medical device of claim 1, wherein the tubular support structure has a closed cell, open cell or hybrid configuration, illustrated in Figure5.
Regarding claims 20 and 21, Wolinsky discloses the medical device of claim 1, wherein the tubular support structure comprises at least one anchor member (A), comprising a radiopaque marker (28), at least one end of the tubular support structure, illustrated in Figures 3, 5 and modified figure 3, below ([0020], 7th – 5th to Last lines).

    PNG
    media_image1.png
    487
    464
    media_image1.png
    Greyscale

Regarding claim 24, Wolinsky discloses the medical device of claim 1, wherein the tubular support structure is achieved from a hollow cylindrical tube by laser fabrication ([0022], 6th – 5th to Last lines).
Regarding claim 27, Wolinsky discloses the medical device of claim 1, and though it is not specifically disclosed that the medical device is fabricated by 3D-printing/additive manufacturing, Applicant is reminded that though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself, and that patentability of a product/device does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); see MPEP 2113). Thus, as long as the prior art meets the structural requirements and is capable of performing the functions, the prior art meets the limitations.  In the instant case, the medical device of Wolinsky meets all the structural limitations set forth in the claim and is capable of performing the intended function of being a medical device/stent for deployment in a lumen.
Regarding claim 28, Wolinsky discloses the medical device of claim 1, wherein the medical device is used in treating abnormalities related to an artery of a human/animal body (Abstract, Last 4 lines & [0010], Lines 15-16).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiardi.
Regarding claim 12, Mangiardi discloses the medical device of claim 7, and though it is not specifically disclosed that a long connecting element and a short connecting element are connected to a common crown; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, Mangiardi discloses that there can be a varying number of long and short connecting elements (6, 5, respectively) connecting adjacent rings/rows (Column 17, Lines 26-28 & 54-56).  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine an appropriate amount and/or location of long and short connecting elements used in the medical device/stent of Mangiardi, including having as many connectors as crowns, such that a long and short connecting element are connected to a common crown, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70.
Regarding claims 13 and 14, Mangiardi discloses the medical device of claim 7, and though it is not specifically disclosed that a width and a thickness of each of the straight struts, the long connecting elements, and the short connecting elements are constant along a length thereof; this parameter is deemed to be a mere matter of normal design choice, not involving a novel inventive step.  Furthermore, it is not be noted that nowhere in the entire disclosure of Mangiardi is it mentioned, or suggested, that the width and/or thickness of each of the straight struts, the long connecting elements, and the short connecting elements change/vary along a length thereof.  Thus, it would have been obvious, and well within the capability of one having ordinary skill in the art before the effective filing date of the invention to determine appropriate widths/thicknesses for each of the straight struts, the long connecting elements, and the short connecting elements, including having the widths and thicknesses remain constant along a length thereof, since such a modification would involve a mere change size/proportion of components; and a change in size/proportion is generally recognized as being within the level of ordinary skill in the art, In re Rose, 105 USPQ 237 (CCPA 1955) and In re Reese, 129 USPQ 402.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over both Mangiardi and Wolinsky as applied to claim 1 above, and in view of Perszyk (US PG Pub. 2018/0116798).
Regarding claim 22, Mangiardi and Wolinsky both disclose the medical device of claim 1, but do not teach an end-stopper comprising peripheral slots to accommodate anchor members of the tubular support structure.
However, Perszyk teaches a medical device, illustrated in Figures 4A and 4B, comprising a tubular support structure (450) with anchor members (470), and an end-stopper (478) comprising peripheral slots to accommodate the anchor members; the end-stopper (478) providing an atraumatic tissue contacting surface ([0046], Last 5 lines).
.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINAH BARIA whose telephone number is (571)270-1973.  The examiner can normally be reached on Monday - Thursday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 



/DINAH BARIA/Primary Examiner, Art Unit 3774